DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-30, as filed 03/30/2022, are currently pending and have been considered below.
Priority is generally acknowledged to the applications indicated on the Filing Receipt, the earliest of which having a filing date of 12/07/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:
An ambulatory medicament pump configured to monitor a usage of transmitters over a period by receiving at least one of a plurality of transmitter change indications during the period, the ambulatory medicament pump comprising: 
an analyte sensor interface configured to facilitate communication with a transmitter operatively connected to an analyte sensor;
 a wireless data interface configured to facilitate communication with a remote electronic device; 
a non-transitory memory configured to store specific computer-executable instructions; and 
an electronic processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions to at least: 
receive an indication of a number of initial transmitters in possession of a subject; 
monitor a usage of transmitters over a period by receiving at least one of a plurality of transmitter change indications during the period, wherein the plurality of transmitter change indications comprises: 
an electronic transmitter change request, received via user interaction with a transmitter change interface, to change a transmitter in communication with the ambulatory medicament pump; 
a transmitter expiration alert, received from the remote electronic device via the wireless data interface, indicating that a transmitter has expired or has passed or is at an expiration threshold; and 
a transmitter failure alert, received via a transmitter monitoring system of the ambulatory medicament pump, indicating that a transmitter in communication with the ambulatory medicament pump has a failure; and 
transmit transmitter data regarding the usage of transmitters, via the wireless data interface, to the remote electronic device.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes certain methods of organizing human activity because each underlined component is analogous to the fundamental economic practice of monitoring equipment and re-ordering supplies as needed. Other than reciting generic computer terms like electronic devices, interfaces, transmitters, and an electronic processor in communication with a non-transitory memory, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the “received from the remote electronic device via the wireless data interface” language, a transmitter failure alert indicating that a transmitter in communication with the ambulatory medicament pump has a failure in the context of this claim encompasses a person noticing that a device is failing. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims such as by reciting further aspects of the method of organizing human activity but for recitation of generic computer components (e.g., claims 2 and 22) or other aspects of how the monitoring and re-ordering is performed (e.g., techniques for monitoring equipment in claims 3, 5-7, 10-11, 13, 15-17, 23, 25, and 29 and paying for equipment in claims 4, 8-9, 14, 18-19, 20, 24, 26, and 30).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “an analyte sensor interface configured to facilitate communication with a transmitter operatively connected to an analyte sensor; a wireless data interface configured to facilitate communication with a remote electronic device; a non-transitory memory configured to store specific computer-executable instructions; and an electronic processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions” which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0133], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “received via a user interaction with a transmitter change interface” or “received from the remote electronic device via the wireless data interface” which amount to mere data gathering or selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 22, and 28, additional limitations which amount to invoking computers as a tool to perform the abstract idea, or other dependent claims as characterized in Step 2A Prong One which amount to merely applying the abstract idea with a computer or add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-13, 21, 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostedt (USP App. Pub. No. 2018/0197634) in view of Ostrander (USP App. Pub. No. 2014/0155827).
Regarding claim 1, Sjostedt discloses: An ambulatory medicament pump configured to monitor a usage of transmitters over a period by receiving at least one of a plurality of transmitter change indications during the period, the ambulatory medicament pump comprising: an analyte sensor interface configured to facilitate communication with a transmitter operatively connected to an analyte sensor; a wireless data interface configured to facilitate communication with a remote electronic device (“ a system for deciding if a portable medical device for the injection of a medicament should be serviced or replaced, said system comprising a portable medical device and a remote computer, said portable medical device comprising injections means and a processing unit, a memory and a cellular radio transceiver and at least one sensor selected from the group consisting of a temperature sensor, a humidity sensor, an accelerometer, and an operations counter, said portable medical device being configured to store data from the at least one sensor in the memory”); 
--a non-transitory memory configured to store specific computer-executable instructions (“The remote computer of the system may have decision rule software,” par. [0027]); and an electronic processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (“The remote computer 4 further has a processor and is able to execute software,” par. [0065]) to at least: 
--monitor a usage of transmitters over a period by receiving at least one of a plurality of transmitter change indications during the period (“The medical device 1 can establish a data connection with remote computer 4 and transfer sensor data to the remote computer 4,” par. [0065]; the medical device is interpreted as a transmitter because it contains a battery and a transceiver as with the transmitter described in FIG. 50 of the instant specification), wherein the plurality of transmitter change indications comprises: 
--a transmitter failure alert, received via a transmitter monitoring system of the ambulatory medicament pump, indicating that a transmitter in communication with the ambulatory medicament pump has a failure (“The processing unit 8 may able to generate error codes if parts of the medical device malfunctions. Error codes may relate to, for example, that the battery does not charge, loss of communication with parts of the device, processing unit failure, memory failure or sensor failure,” par. [0047]; “Step 102 may involve the transfer of any error codes, and time points for these, generated by processing unit 8,” par. [0080]); and 
--transmit transmitter data regarding the usage of transmitters, via the wireless data interface, to the remote electronic device (“Step 102 may involve the transfer of any error codes, and time points for these, generated by processing unit 8,” par. [0080]).

Sjostedt discloses techniques for monitoring a portable medical device and requesting replacement devices as needed. Sjostedt does not expressly disclose but Ostrander teaches:
--receive an indication of a number of initial transmitters in possession of a subject (“The mobile device 220 may present a list of medicament devices 100 registered to the user or may request information regarding all registered medicament devices,” par. [0067]); 
--an electronic transmitter change request, received via user interaction with a transmitter change interface, to change a transmitter in communication with the ambulatory medicament pump (Upon detection of an expired medicament or activation of the medicament, mobile device 220 may initiate ordering a replacement medicament” par. [0051]); 
--a transmitter expiration alert, received from the remote electronic device via the wireless data interface, indicating that a transmitter has expired or has passed or is at an expiration threshold (Upon detection of an expired medicament or activation of the medicament, mobile device 220 may initiate ordering a replacement medicament” par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the techniques for monitoring a medical device of Sjostedt to include Ostrander’s management of devices (i.e., presenting a list of all devices and various triggers for triggering re-order) because this would ensure that the patient always has functional medical devices (see Ostrander par. [0004]). 

Regarding claim 2, Sjostedt further discloses: wherein the remote electronic device is a remote computing environment (“In a fourth aspect of the invention there is provided a remote computer being configured to receive from a portable medical device for the injection of a medicament, using a data connection, a value for a parameter selected from the group consisting of temperature, humidity, acceleration, number of injections carried out or amount of medicament injected, and using the value to determine whether the portable medical device is in need of scrapping, service or replacement,” par. [0032).

Regarding claim 3, Sjostedt does not expressly disclose but Ostander teaches:
--wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive, via the wireless data interface, a reordering message from the remote electronic device that indicates that an estimate of remaining transmitters in possession of the subject at the end of the period, based on the number of initial transmitters and the usage of transmitters during the period, has fallen below a reordering threshold (Ostander’s device is single-use so upon determination that the device was used in 435 of FIG. 4, the system determines no devices are left and that is below the re-order threshold of one. “In step 455, the mobile device 455 may initiate an order for a refill or replacement electronic medicament device. Mobile device 220 may send an order to control center 250 and/or medical server 240,” in par. [0076]).
The motivation to combine is the same as in claim 1.

Regarding claim 11, Sjostedt does not expressly disclose but Ostander teaches: wherein the transmitter expiration alert comprises electronic expiration information associated with one or more of the transmitters (“the processor is configured to display an alert via the display device when an expiration date associated with the amount of medication has been passed,” par. [0013]).
The motivation to combine is the same as in claim 1.
Regarding claims 12, 21, and 27, the claims are substantially similar to claim 1 and are rejected with the same reasoning.

Regarding claim 13, the claim is substantially similar to claim 3 and is rejected with the same reasoning.

Regarding claims 22 and 28, the claims are substantially similar to claim 2 and are rejected with the same reasoning.


Claims 4-7, 9-10, 14-17, 23-25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostedt (USP App. Pub. No. 2018/0197634) in view of Ostrander (USP App. Pub. No. 2014/0155827) and Kokic (USP App. Pub. No. 2014/0161667).

Regarding claim 4, Sjostedt does not expressly disclose but Kokic teaches: wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: in response to receiving the reordering message from the remote electronic device, automatically generate a user prompt comprising a transmitter ordering interface; receive, via user interaction with the transmitter ordering interface, a request to order additional transmitters; and in response to receiving the request to order additional transmitters, transmit a purchase order for additional transmitters (“in another example, after the AMD 110 determines the reorder threshold has been reached, the AMD 110 can provide the user with instructions directing him to manually enter information into the PCD 108 which will cause the PCD 108 to reorder test strips,” par. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the techniques for monitoring and managing medical devices of Sjostedt and Ostander to include the re-order workflows of Kokic because this would improve patient convenience and ensure that the patient always has functional medical equipment (see Kokic pars. [0003]-[0004]). 

Regarding claim 5, Sjostedt does not expressly disclose but Kokic teaches: wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive, via the wireless data interface, a reordering message from the remote electronic device that indicates that an estimate of remaining transmitters in possession of the subject at the end of the period, based on the number of initial transmitters and the usage of transmitters during the period, has fallen below a reordering threshold and recommending that a quantity of additional transmitters be ordered (“In step 512, a determination is made whether a reorder threshold has been reached. The determination can be made by the AMD 110 based on the number of test strips consumed and the number of test strips at step 506. For example, the AMD 110 can determine that the reorder threshold has been reached if only 16 or fewer test strip remain in the user's supply,” par. [0036]).
The motivation to combine is the same as in claim 4.

Regarding claim 6, Sjostedt does not expressly disclose but Kokic teaches: wherein the recommended quantity of additional transmitters is based at least in part on the usage of transmitters over the period of time (“The AMD 110 can then suggest the user test his blood less frequently. In some embodiments, the AMD 110 can also adjust the reorder threshold accordingly,” par. [0038]).
The motivation to combine is the same as in claim 4.


Regarding claim 7, Sjostedt does not expressly disclose but Kokic teaches: wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive, via the wireless data interface, a reordering message from the remote electronic device that indicates that an estimate of remaining transmitters in possession of the subject at the end of the period, based on the number of initial transmitters and the usage of transmitters during the period, has fallen below a reordering threshold and additional transmitters have been ordered (“In step 512, a determination is made whether a reorder threshold has been reached. The determination can be made by the AMD 110 based on the number of test strips consumed and the number of test strips at step 506. For example, the AMD 110 can determine that the reorder threshold has been reached if only 16 or fewer test strip remain in the user's supply,” par. [0036]).
The motivation to combine is the same as in claim 4.


Regarding claim 9, Sjostedt does not expressly disclose but Kokic teaches: wherein the remote electronic device sends an indication of the transmitter expiration alert based on a correlation of a ship date of one of the transmitters with an expiration date of the transmitter (FIG. 3 shows correlation of expiration with shipping data).
The motivation to combine is the same as in claim 4.

Regarding claim 10, Sjostedt does not expressly disclose but Kokic teaches: wherein the remote electronic device sends an indication of the transmitter expiration alert based on electronic expiration information associated with one or more of the transmitters (FIG. 3).
The motivation to combine is the same as in claim 4.

Regarding claim 14, the claim is substantially similar to claim 4 and is rejected with the same reasoning.

Regarding claims 15, 23, and 29, the claims are substantially similar to claim 5 and are rejected with the same reasoning.

Regarding claim 16, Sjostedt does not expressly disclose but Kokic teaches: wherein the recommended quantity of additional transmitters is preset (“For example, the AMD 110 can determine that the reorder threshold has been reached if only 16 or fewer test strip remain in the user's supply,” par. [0036]).
The motivation to combine is the same as in claim 4.

Regarding claim 17, the claim is substantially similar to claim 7 and is rejected with the same reasoning.

Regarding claim 25, the claim is substantially similar to claim 6 and is rejected with the same reasoning. The Examiner notes that the individual administering therapy in that embodiment is the subject himself.

Regarding claims 24 and 30, the claims are substantially similar to claim 8 and are rejected with the same reasoning. The Examiner notes that the user prompt is substantially similar to the teachings of Kokic described in the rejection of claim 4.


Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostedt (USP App. Pub. No. 2018/0197634) in view of Ostrander (USP App. Pub. No. 2014/0155827), Kokic (USP App. Pub. No. 2014/0161667), and Akdogan (USP App. Pub. No. 2017/0355511).

Regarding claim 8, Sjostedt does not expressly disclose but Akdogan teaches: wherein the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the ordered additional transmitters using the payment account data associated with the subject (“The financial processing system may be configured to initiate a payment authorization from the user for a replacement cartridge. The replacement cartridge may be identified from a recurring schedule of replacements. The financial processing system may be configured to initiate a payment authorization from a health insurance provider for the replacement cartridge,” par. [0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the techniques for monitoring and managing medical devices of Sjostedt, Ostander, and Kokic to include the insurance and reordering features of Akdogan because this would improve patient convenience and ensure that the patient always has functional equipment (see Akdogan pars. [0006] and [0189]). 
It can be seen that each element is taught by Sjostedt, Ostander, Kokic, or Akdogan. The insurance and reorder workflows of Akdogan does not affect the normal functioning of the elements of the claim which are taught by Sjostedt, Ostander, or Kokic. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Akdogan with the teachings of Sjostedt and Ostander since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Regarding claim 26, Sjostedt does not expressly disclose, but Akdogan teaches: wherein the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send the recommended quantity of additional transmitters to the insurance provider system for processing (“The financial processing system may be configured to initiate a payment authorization from a health insurance provider for the replacement cartridge. The financial processing system may be configured to initiate a payment authorization from a third party payor for the replacement cartridge” par. [0189]).
The motivation to combine is the same as in claim 8.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostedt (USP App. Pub. No. 2018/0197634) in view of Ostrander (USP App. Pub. No. 2014/0155827) and Akdogan (USP App. Pub. No. 2017/0355511).

Regarding claim 18, Sjostedt does not expressly disclose, but Akdogan teaches: wherein the remote electronic device comprises payment account data associated with the subject that is configured to be used to automatically process payment for a purchase order of additional transmitters. (“The financial processing system may be configured to initiate a payment authorization from the user for a replacement cartridge. The replacement cartridge may be identified from a recurring schedule of replacements. The financial processing system may be configured to initiate a payment authorization from a health insurance provider for the replacement cartridge,” par. [0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the techniques for monitoring and managing medical devices of Sjostedt and Ostander to include the insurance and reordering features of Akdogan because this would improve patient convenience and ensure that the patient always has functional equipment (see Akdogan pars. [0006] and [0189]). 
It can be seen that each element is taught by Sjostedt, Ostander, or Akdogan. The insurance and reorder workflows of Akdogan does not affect the normal functioning of the elements of the claim which are taught by Sjostedt and Ostander. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Akdogan with the teachings of Sjostedt and Ostander since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Regarding claim 19, Sjostedt does not expressly disclose, but Akdogan teaches: wherein the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send a purchase order for additional transmitters to the insurance provider system for processing (“The financial processing system may be configured to initiate a payment authorization from a health insurance provider for the replacement cartridge. The financial processing system may be configured to initiate a payment authorization from a third party payor for the replacement cartridge” par. [0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the techniques for monitoring and managing medical devices of Sjostedt and Ostander to include the insurance and reordering features of Akdogan because this would improve patient convenience and ensure that the patient always has functional equipment (see Akdogan pars. [0006] and [0189]). 
It can be seen that each element is taught by Sjostedt, Ostander, or Akdogan. The insurance and reorder workflows of Akdogan does not affect the normal functioning of the elements of the claim which are taught by Sjostedt and Ostander. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Akdogan with the teachings of Sjostedt and Ostander since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.


Regarding claim 20, Sjostedt does not expressly disclose, but Akdogan teaches: wherein the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the purchase order for additional transmitters using the payment account data associated with the subject and data provided by the insurance provider system (“The financial processing system may be configured to initiate a payment authorization from a health insurance provider for a recurring charge to use the base. The financial processing system may be configured to initiate a payment to a provider of a replacement cartridge” par. [0189]; see also the features for receiving billing information from insurance companies in pars. [0144] and [0158]; “payment authorization from a health insurance provider for the replacement container” in par. [0232]).
The motivation to combine is the same as in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bazargan (USP App. Pub. No. 2016/0015911) discloses techniques for remote monitoring of a patient device and automatic replacement of the device in certain circumstances (e.g., par. [0586]). Agrawal (US 10,817,832) discloses an automatic device replenishment workflow (e.g., FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626